DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moll Neto et al. (US 2018/0093067).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moll Neto et al. (US 2018/0093067). 
Regarding claim 11, Moll Neto teaches a non-igniting, non-electric cigarette simulator apparatus 12 (the airflow accelerator mechanically controlled, such as by a mechanical pumping mechanism actuated by the user [0146]) comprising: 
a cylindrical body 100, wherein the cylindrical body has an interior chamber (a housing body in the shape of an elongate shaft 100) and a main tubing which traverses the entire length of the cylindrical body (fig. 12); 
a disposable, replaceable cartridge 112 insertable into a recessed cavity of the main tubing in the interior chamber of a distal end of the cylindrical body (the delivery device 12 is modular wherein portions of the device 12 may be removed and/or exchanged, such as to replace disposable parts [0152]), wherein the cartridge comprises component constituents, wherein the cartridge is fenestrated to allow for diffusion of the component constituents (cartridge containing the coffee substance that is actuatable by movement of an end cap [0046])
a cover 140, wherein the cover is attached to the cartridge (fig. 13) and coupled to a removably attachable coupling mechanism securing the cartridge in place in the recessed cavity of the main tubing at the distal end of the cylindrical body (the chamber 108 and / or cartridge 112 may be attached to the mouthpiece , such as threaded in the mouthpiece , to allow insertion of the chamber 108 and/or cartridge 112 into the delivery device 12 upon attachment of the mouthpiece . Thus, the chamber 108 and/or cartridge 112 may be symmetric so as to be threadable in any direction [0152]). 
Regarding claim 16, Moll Neto teaches one or more air vents on one or more adjacent sides of the cylindrical body allowing for air diffusion through one or more sides of the cylindrical body to the interior chamber, wherein the air vents increase the air flow when the simulator is in use and dilute vapor concentration from the cartridge (One or more side ports 162 along the shaft 100 are aligned with the mechanism 160 to allow air to be drawn through the one or more side ports 162 so as to propel the volatiles 10 of the coffee substance 110 from the cartridge 112, through the outlet opening 116 to the user [0167]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moll Neto et al. (US 2018/0093067) as applied to claim 11 above, and further in view of Turner et al. (US 2012/0090629).
Regarding claim 12-13, Moll Neto does not explicitly teach the removably attachable coupling mechanism comprises securing the filter cartridge onto the simulator apparatus with a threaded lock or with a clip. However Turner discloses a device for dispensing a medium comprising a chamber section 6 includes a neck that is engageably received within a mouth of the dispensing section 8. The connection between the neck and mouth may be threadable, Snap-fitting, bayonet-coupling, or other customary arrangement and may be releasable or permanent as should be apparent to one of skill in the art. More specifically, as is shown, a necked portion of the cap may be captured between half-sections of the dispensing section in a clamshell-type arrangement [0033]. Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of modified Roth to include the coupling mechanism of Turner in order to prevent the inadvertent emptying of the chamber. 
Claims 14-15 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by Moll Neto et al. (US 2018/0093067) or, in the alternative, under 35 U.S.C. 103 as obvious over Moll Neto et al. (US 2018/0093067) in view of US 2006/0130857.
Regarding claim 14-15, It has been held that materials or articles worked upon by the apparatus do not limit apparatus claims (See MPEP § 2115). As demonstrated in claim 11, Moll Neto possesses all the structural limitation of the claimed invention therefore capable of performing the claimed use. Since claimed invention discloses the limitations directed to component constituents which Examiner is interpreting as materials worked upon by the apparatus, there are not given patentable weight given. However in the alternative, Roth teaches a device which facilitates the absorption of nicotine in order to reduce the incidence of tobacco smoking. Further teaches the composition may include a vitamin and a flavoring agent. For example, the flavoring agent may include Sucralose, and a natural or artificial fruit flavor. The vitamin may be selected from vitamin C, vitamin E, Vitamin B, and mixtures thereof, and the flavoring agent may include a natural or artificial fruit flavor selected from cherry, orange, grape, root beer, cola, spearmint and menthol [0014]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Moll Neto to include the composition of Roth in order to allow users multiply options when it comes to smoking cessation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715